MEMORANDUM DECISION
ON REHEARING
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                 Aug 28 2018, 10:44 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Nathan D. Hoggatt                                         Dawn M. Boyd
Fort Wayne, Indiana                                       Law Office of Dawn M. Boyd
                                                          Columbia City, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Susan Tennant,                                            August 28, 2018
Appellant-Defendant/Counter-Plaintiff,                    Court of Appeals Case No.
                                                          92A04-1710-CC-2474
        v.                                                Appeal from the Whitley Circuit
                                                          Court
Peaks & Valleys, Inc., and                                The Honorable Matthew J.
Toni Staples,                                             Rentschler, Judge
Appellees-Plaintiffs/Counter-Defendants                   Trial Court Cause No.
                                                          92C01-1505-CC-201




Baker, Judge.



Court of Appeals of Indiana | Mem. Dec. on Rehearing 92A04-1710-CC-2474 | August 28, 2018          Page 1 of 2
[1]   We grant Tennant’s petition for rehearing for the limited purpose of addressing

      her argument that we erred by finding that the trial court’s order did not refer to

      modifications to the Project. We found that “as the trial court did not make

      any findings of fact or conclusions of law related to modifications under HICA,

      it appears that Tennant is raising this issue for the first time on appeal.”

      Tennant v. Peaks & Valleys, Inc., No. 92A04-1710-CC-2474, slip op. at 8 n.9 (Ind.

      Ct. App. July 6, 2018).


[2]   Tennant points out that the trial court did make findings of fact and conclusions

      of law about the modifications. It is true that the trial court mentioned

      modifications in its order—but the trial court did not make findings of fact or

      conclusions of law about the modifications under HICA. Rather, its conclusions

      of law about modifications to the Project clearly fall under its discussion of

      P&V’s breach of contract claim. Appealed Order p. 8.


[3]   Our original decision stands.


      Vaidik, C.J., and Barnes, S.J., concur.




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 92A04-1710-CC-2474 | August 28, 2018   Page 2 of 2